Name: 80/1142/EEC: Council Decision of 8 December 1980 appointing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-16

 Avis juridique important|31980D114280/1142/EEC: Council Decision of 8 December 1980 appointing a member of the Committee of the European Social Fund Official Journal L 341 , 16/12/1980 P. 0029****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 8 DECEMBER 1980 APPOINTING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 80/1142/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) CONCERNING THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT AT A LATER DATE ONE PERSON TO FILL A MEMBER ' S SEAT AVAILABLE TO A NATIONAL OF DENMARK IN THE TRADE UNION REPRESENTATIVE ' S CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 25 NOVEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR FINN THORGRIMSON IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 9 NOVEMBER 1982 . DONE AT BRUSSELS , 8 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT C . NEY